DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/22/22 has been entered into the prosecution for the application. Currently claims 1-3 and 5 are pending examination.

Election/Restrictions
Newly submitted claim limitation in claim 1 “wherein the sizing phase is performed simultaneously with the separating phase” is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This is Species I-A as part of the Unity of Invention restriction filed on 7/7/2021. Applicant elected Species I-B to claims 6-7 on 10/5/2021 without traverse. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim limitations of the “sizing phase being performed simultaneously with the separating phase” is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the processing phase is performed before or after the sizing phase.
Claim 1 is specific that the sizing phase is performed after the processing phase. Thus the processing phase can’t be performed after the sizing phase (as per claim 1) and the limitation that the processing phase is performed before the sizing phase is redundant to claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,103,550 of Wefers et al in view of US 4,148,204 of Dotzer et al.
As to claims 1 and 2, Wefers teaches a method comprising:
providing a strip or sheet of aluminum (Wefers, col 2 line 59 thru col 3 line 63), 
anodizing the aluminum to produce an aluminum oxide layer (Wefers, col 2 line 50 thru col 3 line 14 and Fig. 3),
sizing the anodized aluminum (Wefers, col 2 line 59 thru col 3 line 63), and 
separating the anodized aluminum from the sheet (Wefers, col 2 line 59 thru col 3 line 63 and Fig. 1).

    PNG
    media_image1.png
    156
    442
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    297
    media_image2.png
    Greyscale

As seen Figs. 1 and 3, an aluminum sheet is processed to form an aluminum oxide coating on the aluminum sheet which is then formed into a lid or end type (30) by cupped, bottom domed, necked or flanged to form the desired shape and separated (stamped) from the blank to form the component. As such the anodized aluminum component is separated after the processing and sizing steps.
Wefers does not teach masking to produce a processing surface.
Dotzer teaches of processing metal components, including electrolytic coatings including electroplating and anodization (Dotzer, col 3 lines 24-35).
Dotzer additionally teaches that a component can be masked so that an area that is not required or desired to be processed can be protected (Dotzer, col 14 lines 56-68 and col 16 lines 39-52). 
Dotzer further teaches that the mask can be permanent or temporary, dependent on the mask used (Dotzer, col 14 lines 56-60 and col 16 lines 38-52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefers as per Dotzer so as to utilize a masking process (either permanent or temporary) when an area is desired to be protected from a processing method.
As to the claim limitation within the preamble of the container closing device being disposed on a container lid, this is deemed obvious in view of the tab of Wefers formed by score line 56 within the lid when opened. In the context of an open container, the tab would close the container when flush, thus disclosing a container closing device (Wefers, col 3 lines 21-27 and Figs. 2 and 6). 

    PNG
    media_image3.png
    147
    460
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    242
    216
    media_image4.png
    Greyscale


As to claim 5, Wefers in view of Dotzer teaches to the method of claim 1.
Wefers also teaches the sheet used for lids has the layers formed thereon such that the sheets are sized/shaped into the desired components with the processed/functional layer (Wefers, col 3 lines 10-32).

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant argues that the individual references do not teach a masking step prior to a processing step, sizing and separating steps.
However, it is the combination of references that discloses the claimed invention. 
Wefers discloses that a sheet can be processed prior to any forming steps (i.e. sizing and separating steps). Dotzer teaches that prior to an electrolytic process (including anodization), a masking step is performed so that an area that is not required or desired to be processed can be protected.
In combination with Wefers, one of ordinary skill in the art would find it obvious to mask the component prior to the electrolytic coating, sizing and separating steps.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759